Citation Nr: 0123485	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) with dysthymia, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from July 1965 to July 1968, 
including service in Vietnam.  He was awarded the Combat 
Infantryman Badge, among other citations. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO granted service connection 
for PTSD and assigned an initial 10 percent disability 
evaluation effective from the date of claim.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (in an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found).  In a rating 
decision dated in May 2000, the RO re-characterized the 
disability as PTSD with dysthymia and increased the rating to 
30 percent disabling, effective to the date of the claim, 
January 5, 1999.  Although such increase represented a grant 
of benefits, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn his appeal and thus the Board continues to address 
the issue herein.  In a rating decision dated in December 
2000, the RO continued the 30 percent evaluation for PTSD 
with dysthymia and denied the veteran's request for a total 
disability rating based on individual unemployability.  The 
veteran did not appeal the denial of a total disability 
rating; therefore, the sole issue before the Board is 
entitlement to an increased rating for PTSD with dysthymia, 
currently evaluated as 30 percent disabling.  

In July 2001, the veteran testified at a Travel Board 
hearing, a transcript of which is associated with the claims 
file.


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  Regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

During the Travel Board hearing in July 2001, the veteran 
testified that he is currently receiving treatment for his 
PTSD every two weeks at the Pueblo, Colorado VA Clinic.  The 
veteran's representative requested that the veteran's 
treatment reports from that clinic be obtained.  The Board 
notes that these treatment reports are not associated with 
the claims file.  The Board finds that these treatment 
records are needed to make a proper determination of the 
veteran's claim for an increased rating for his PTSD.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all of the 
veteran's treatment records from the 
Pueblo, Colorado VA Clinic. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCCA is 
completed.  

3.  The RO should readjudicate the 
veteran's claim for an increased rating 
for PTSD.  If the benefit being sought by 
the veteran is not resolved to his 
satisfaction, he and his representative 
should be sent a supplemental statement of 
the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The veteran, 
however, has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 




